Kao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, as follows:
1. That this stipulation is limited to the items marked “A” and initialed RM by Examiner Robert Muir on the invoice covered by the above-entitled appeal for reappraisement.
2. That as so limited, the merchandise and the issues here involved are the same in all material respects as those involved in Descornare Oorp. v. United *362States, R.D. 10158, and that the record in the cited case may he incorporated in the record herein.
3. That the merchandise was imported on or after the effective date of the Customs Simplification Act of 1956 and is identified on the Final List published by the Secretary of the Treasury pursuant thereto (T.D. 54521) ; and accordingly, appraisement was made under the provisions of section 402a (c) of the Tariff Act of 1930, as amended by said Customs Simplification Act.
4. On or about the date of exportation of the involved merchandise, the prices at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantifies and in the ordinary course of trade were the appraised per se unit values in Belgian francs less 40 per centum plus 10 per centum sales tax plus packing as invoiced; and that on the said date of exportation such or similar merchandise was not freely offered to all purchasers for exportation to the United States.
5. The above-entitled appeal, may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
Upon tbe agreed facts and the cited authority, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for determining the value of the merchandise covered by the instant appeal for reappraisement and identified by the items marked “A” and initialed EM, by Examiner Eobert Muir, on the invoice to which said appeal relates, and that such values were the appraised per se unit values in Belgian francs, less 40 per centum, plus 10 per centum sales tax, plus packing, as invoiced.
Judgment will be entered accordingly.